USCA11 Case: 20-13957    Date Filed: 05/17/2021    Page: 1 of 4



                                                           [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-13957
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:14-cr-20221-PAS-2



UNITED STATES OF AMERICA,

                                                            Plaintiff - Appellee,

                                  versus

JUAN ALEJANDRO RODRIGUEZ CUYA,

                                                          Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (May 17, 2021)

Before WILLIAM PRYOR, Chief Judge, MARTIN and BRANCH, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-13957       Date Filed: 05/17/2021    Page: 2 of 4



      Juan Alejandro Rodriguez Cuya, a federal prisoner, appeals pro se the denial

of his motion for compassionate release. 18 U.S.C. § 3582(c)(1)(A). Cuya argues

that the district court erred by determining that it was constrained by the policy

statements in Section 1B1.13 of the Sentencing Guidelines and that he failed to

identify extraordinary and compelling reasons for early release. Cuya also

challenges the denial of his request for appointed counsel. We affirm.

      Cuya’s challenge to the use of the policy statements in section 1B1.13 to

determine his eligibility for compassionate release is foreclosed by our recent

decision in United States v. Bryant, No. 19-14267, 2021 WL 1827158 (11th Cir.

May 7, 2021). Bryant held that the policy statement in section 1B1.13 governs a

motion for compassionate release, whether it is filed by the Bureau of Prisons or by

a prisoner, and that a district court cannot “develop ‘other reasons’ that might

justify a reduction in a defendant’s sentence.” Id. at *2. So Cuya had to establish

that his situation was “compelling and extraordinary” to obtain a sentence

reduction. Id. at *13 (“[D]istrict courts may not reduce a sentence under Section

3582(c)(1)(A) unless a reduction would be consistent with 1B1.13.”).

      The district court did not abuse its discretion when it denied Cuya’s motion

for compassionate release. The commentary to section 1B1.13 lists four categories

of “compelling and extraordinary reasons” to reduce a sentence, two of which 41-

year-old Cuya cited as grounds to grant him relief: a “serious physical or medical


                                          2
          USCA11 Case: 20-13957         Date Filed: 05/17/2021    Page: 3 of 4



condition” and a “reason other than or in combination with” his medical

conditions. See U.S.S.G. § 1B1.13 cmt. n.1(A), (D). Cuya argued that he was at

risk of contracting COVID-19 due to his use of an inhaler three years earlier to

treat asthma, his history of rhinitis and of sinusitis, his body mass index of 30.3,

and test results showing he had elevated liver enzymes. But Cuya did not argue,

and the district court reasoned that Cuya’s medical record eliminated the

possibility, that any of his ailments “substantially diminishe[d] [his] ability . . . to

provide self-care . . . .” See id. cmt. n.1(A). The district court also rejected Cuya’s

argument that “other reasons” warranted release. See id. cmt. n.1(D). The district

court stated that, of Cuya’s ailments, the Center for Disease Control listed only a

body mass index exceeding 30 and moderate-to-severe asthma as factors that

increase the risk to suffer from the virus. And the district court explained that those

factors did not warrant compassionate relief because Cuya’s medical records

evidenced that his asthma was mild and his prison had imposed restrictions to stem

the spread of the virus. Cuya failed to establish an extraordinary and compelling

reason to reduce his sentence.

      The district court also did not abuse its discretion when it refused to appoint

counsel for Cuya. He was not entitled to appointed counsel in seeking a reduction

of his sentence. See United States v. Webb, 565 F.3d 789, 794–95 (11th Cir. 2009).

Furthermore, as the district court stated, Cuya had proved capable of representing


                                            3
           USCA11 Case: 20-13957    Date Filed: 05/17/2021   Page: 4 of 4



himself by “present[ing] his arguments in a reasonably coherent and thoughtful

manner.”

      We AFFIRM the denial of Cuya’s motions to reduce his sentence and for

the appointment of counsel.




                                        4